     Case: 1:17-cr-00236 Document #: 95 Filed: 11/05/18 Page 1 of 8 PageID #:665



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                               No. 17 CR 236
           v.
                                               Hon. Andrea R. Wood
 JOSEPH D. JONES and
 EDWARD SCHIMENTI


           GOVERNMENT’S RESPONSE TO MOTION TO DISMISS
            COUNT TWO OF THE SUPERSEDING INDICTMENT

       The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, respectfully submits its response

to defendant Edward Schimenti’s motion to dismiss Count Two of the superseding

indictment, which charges him with making false statements involving international

terrorism (Dkt. #86).

I.     BACKGROUND

       Between February and April 2017, defendant, along with co-defendant Joseph

D. Jones, conspired and attempted to provide material support and resources—

specifically, personnel and cell phones—to the Islamic State of Iraq and al Sham

(“ISIS”), a designated foreign terrorist organization. Specifically, defendants each

provided cell phones for the purpose of making improvised explosive devices to an

individual who, unbeknownst to defendants, was a confidential human source for the

FBI (the CHS). Moreover, defendants worked together to prepare and support the

CHS’s purported travel overseas to fight on behalf of ISIS.
      Case: 1:17-cr-00236 Document #: 95 Filed: 11/05/18 Page 2 of 8 PageID #:666



        On April 12, 2017, defendants were arrested pursuant to a criminal complaint.

On the date of his arrest, defendant Schimenti was interviewed at the FBI. When

interviewed by the FBI, defendant Schimenti falsely claimed, among other things,

that he did not know why the CHS possessed seven cell phones when stopped, that

they were not for the purpose of being used in improvised explosive devices, that the

CHS was going to Syria for family-related reasons, that defendant Schimenti and the

CHS did not have discussions about joining ISIS, and that the CHS never told him

the CHS’s brother was in ISIS.

        Both defendants were charged with violating Title 18, United States Code,

Section 2339B(a)(1). In addition, defendant Schimenti has been charged with making

false statements involving international terrorism to the Federal Bureau of

Investigation, in violation of Title 18, United States Code, Section 1001(a)(2), the

charge he challenges in the instant motion to dismiss.

II.     ARGUMENT

        Defendant argues that Count Two should be dismissed even though he lied to

the FBI about significant parts of the investigation, because at the time he made

those false statements, the FBI knew they were lies. Dkt. #86 at 3. Defendant’s claim

fails, because materiality is a question of the statement’s design and intent, not

whether the listener was successfully deceived. That the FBI may have known that

defendant’s statements were false, or may have been nearing the end of its

investigation, has no bearing on whether such statements were material. Next,

defendant argues that his false statements “do not concern any aspect of national

                                          2
    Case: 1:17-cr-00236 Document #: 95 Filed: 11/05/18 Page 3 of 8 PageID #:667



security.” Id. at 4. Defendant’s false statements, however, plainly involve

international terrorism for purposes of § 1001, as they related to a plot to supply cell

phones for use by ISIS to detonate explosive devices and the CHS’s purported travel

to join ISIS overseas.

      A.     Defendant’s False Statements Were Material for Purposes of
             18 U.S.C. § 1001.

      In his motion to dismiss, defendant misunderstands the meaning of

“materiality” under § 1001. Materiality is assessed by reviewing the false statement

itself, not the circumstances surrounding the government investigation. To be

material for purposes of § 1001, a statement must have “a natural tendency to

influence, or [be] capable of influencing, the decision of the decision making body to

which it was addressed.” United States v. Gaudin, 515 U.S. 506, 509 (1995); United

States v. Turner, 551 F.3d 657, 663 (7th Cir. 2008). The standard for materiality

requires “only that the false statement at issue be of a type capable of influencing a

reasonable decisionmaker.” United States v. McBane, 433 F.3d 344, 351 (3d Cir. 2005)

(emphasis in original). Accordingly, materiality is an inquiry into the “qualities of the

statement in question that transcend the immediate circumstances in which it is

offered and inhere in the statement itself.” Id.; see also Gonzales v. United States, 286

F.2d 118, 122 (10th Cir. 1960) (jury was instructed that materiality does not require

that a false statement “actually influence” a government action); United States v.

Mehanna, 735 F.3d 32, 54 (1st Cir. 2013) (“[T]he knowledge of the interrogator is

irrelevant to the materiality of the defendant’s false statements.”).


                                           3
    Case: 1:17-cr-00236 Document #: 95 Filed: 11/05/18 Page 4 of 8 PageID #:668



      The fact that the FBI agents were not actually misled or, as defendant claims,

were nearing the end of their investigation when talking with him does not bear on

the analysis. The Seventh Circuit is clear on this point. A false statement may be

material even though the FBI “did not rely on it and was not influenced by it.” United

States v. Dick, 744 F.2d 546, 553 (7th Cir. 1984). The question is whether a false

statement is of the type “capable” of influencing a government agency, not whether it

actually did. See United States v. Ranum, 96 F.3d 1020, 1028 n.12 (7th Cir. 1996)

(noting that “it is not necessary for an allegedly false statement to have any ill effect

at all, as long as it is capable of having such an effect”). Where a defendant’s

statements are “aimed at misdirecting” a government agency, “this is enough to

satisfy the materiality requirement of § 1001.” Turner, 551 F.3d at 664 (finding

statements to be material, despite the fact that they “probably had very little actual

influence on the agents” due to agents’ possession of incriminating recordings).

      Defendant’s statements regarding the cell phones he provided to the CHS, as

well as his statements regarding the CHS, were clearly designed to influence the

actions of the FBI. Certainly, the FBI was aware of the answers to their questions; in

fact, FBI agents even warned the defendant that they were aware of the answers to

their questions. Nevertheless, the materiality analysis does not rest on the actions

(or reactions) of the investigating body; the focus is on the design and intent of the

false statements themselves. The purpose of defendant’s false statements was to

divert the FBI’s attention away from the CHS and onto other individuals or cause the



                                           4
    Case: 1:17-cr-00236 Document #: 95 Filed: 11/05/18 Page 5 of 8 PageID #:669



FBI to close its investigation. If believed, defendant’s false statements could have had

that effect. “Such misrepresentations, under normal circumstances, could cause FBI

agents to re-direct their investigation to another suspect, question their informant

differently or more fully, or perhaps close the investigation altogether.” McBane, 433

F.3d at 352.

       Here, the interview of the defendant occurred after arrest, the investigation

was almost over, and the FBI knew the answers to its questions. But these are all

“immediate circumstances” surrounding defendant’s statements, not an analysis of

the “inhere[nt]” qualities of the statements themselves. Defendant’s false statements

were capable of influencing a reasonable government agent, even if they did not

actually do so, and thus were material.

       Furthermore, materiality is a fact issue for the jury to decide. See United States

v. Gant, 119 F.3d 536, 538–39 (7th Cir. 1997) (“Gaudin established that the question

of materiality for prosecutions under 18 U.S.C. § 1001 was for the jury to

decide . . . .”). Accordingly, defendant’s request for this Court to determine whether

his false statements were, in fact, material is premature and more appropriately

presented to the jury at trial. 1




1 In his motion, defendant also requests “an evidentiary hearing based on the issues raised
in this motion.” Dkt. #86 at 1. As stated above, the appropriate venue for determining the
question of materiality is trial, not a pretrial evidentiary hearing.

                                            5
    Case: 1:17-cr-00236 Document #: 95 Filed: 11/05/18 Page 6 of 8 PageID #:670



      B.     The Applicable Statutory Maximum Sentence for Count Two is
             Eight Years’ Imprisonment.

      Defendant’s argument that the applicable statutory maximum sentence for

Count Two is five years instead of eight, seemingly in the alternative to dismissal,

similarly misinterprets the statute. Defendant strangely argues that his false

statements do not concern terrorism or “any aspect of national security.” Dkt. #86

at 4. Yet his statements plainly do.

      Under § 1001, a defendant faces a maximum imprisonment of eight years for

making false statements if the statements “involve[] international or domestic

terrorism.” 18 U.S.C. § 1001(a). The term “international terrorism” is defined in 18

U.S.C. § 2331(1) as activities that meet three requirements: (A) they involve criminal

“violent acts or acts dangerous to human life”; (B) they appear to be intended to

“intimidate or coerce a civilian population,” “influence the policy of a government by

intimidation or coercion,” or “affect the conduct of a government by mass destruction,

assassination, or kidnapping”; and (C) they occur primarily outside of the United

States or transcend national boundaries.

      As previewed by the complaint charging defendants with material support of

ISIS, at trial, the government intends to submit evidence—including the violent ISIS

videos that defendant watched and forwarded to others—that ISIS was involved in

violent acts aimed at influencing the policy of a government and intimidating or

coercing a civilian population outside of the United States. Defendant made a variety

of false statements about his material support for ISIS. Defendant falsely denied that


                                           6
    Case: 1:17-cr-00236 Document #: 95 Filed: 11/05/18 Page 7 of 8 PageID #:671



the CHS intended to use cell phones for ISIS improvised explosive devices, was going

to travel to Syria to join ISIS, and had a brother in ISIS. He denied having

conversations with the CHS about joining or supporting ISIS. Defendant’s statements

involve international terrorism. Cf. United States v. Mehanna, 735 F.3d 32, 55 (1st

Cir. 2013) (in affirming § 1001 conviction, holding that defendant’s false statements

had a natural tendency to influence FBI’s terrorism investigation where he “plainly

attempt[ed] to obscured both [his friend]’s participation in terrorist endeavors” and

their discussions about “jihad and terrorist training”). 2




2 Defendant claims that the “agents controlled every single aspect of this investigation” and
the “only time” defendant “took an action” was after “the government agents planted the idea
of obtaining cell phones in his head.” Dkt. #86 at 4. To the extent defendant is shoehorning
an entrapment argument against Count One, the § 2339B charge, into this motion, such an
argument should be rejected. An entrapment defense “requires proof of the government’s
inducement of the crime and of the defendant’s lack of predisposition to engage in the
criminal conduct.” United States v. Johnson, 32 F.3d 304, 307 (7th Cir. 1994). The evidence
to be adduced at trial, such as the defendants’ social media postings, the videos they watched
and shared, and witness testimony about the defendants, will demonstrate defendants’
predisposition. Entrapment is a question for “the jury, rather than for the court.” Id.
Entrapment motions are thus “seldom appropriate for pretrial resolution.” Id. (citing United
States v. Fadel, 844 F.2d 1425, 1430–31 (10th Cir. 1988)).

                                              7
       Case: 1:17-cr-00236 Document #: 95 Filed: 11/05/18 Page 8 of 8 PageID #:672



III.     CONCLUSION

         For the foregoing reasons, the United States respectfully requests that the

Court deny defendant Schimenti’s motion to dismiss Count Two of the superseding

indictment.

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, JR.
                                               United States Attorney

                                         By:    /s/ G. David Rojas
                                               BARRY JONAS
                                               RAJNATH LAUD
                                               G. DAVID ROJAS
                                               Assistant U.S. Attorneys
                                               219 South Dearborn St., Rm. 500
                                               Chicago, Illinois 60604
                                               (312) 353-5300




                                           8
